KAREN R. BAKER, Justice, concurring. I agree with the majority that the trial court’s decision in this case must be affirmed. However, I write separately because I disagree with the majority’s holding that the attorney ad litem’s report was “clearly admissible.” Under the Arkansas Rules of Evidence, hearsay is defined as “a statement, other than the one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Ark. R. Evid. 801(c). An attorney ad litem’s report constitutes hearsay under this definition. The report contains out-of-court statements made by witnesses who were interviewed in the course of the attorney ad litem’s investigation. Furthermore, Rule 802 of the Arkansas Rules of Evidence does not govern the report, as the majority suggests, because the admissibility of an attorney ad litem’s report is not specifically authorized by Arkansas law. The majority correctly notes that our Administrative Order No. 15(V) directs the attorney ad litem to interview “the child, parents, and others having relevant knowledge to assist in representation” and to present relevant facts and recommendations to the court; however, nowhere in our rules is the attorney ad litem required to submit a report containing third-party statements. Ark. Sup.Ct. Admin. Order No. 15(V) (2011). Without considered analysis, the majority determines the attorney ad litem’s report to be synonymous with the required recommendation to the court, thus arriving at the conclusion that the report is necessarily admissible. Nevertheless, the rules stipulate that the | inattomey ad litem’s recommendation to the court should relate to the “specific and appropriate services for the child and the child’s family.” Ark. Sup.Ct. Admin. Order No. 15(V) (2011). Therefore, the report and the recommendation are separate and distinct components of the attorney ad litem’s investigation. As a result, the report, to the extent that it contains out-of-court statements and is not governed by a hearsay exception, is not admissible. I concur, however, because the trial court’s error in admitting the report was harmless in light of the court’s consideration of other admissible evidence in the record. Appellant fails to point to any specific prejudice he suffered as a result of the trial court’s admission of the report. Reid v. Arkansas Dep’t of Human Seros., 2011 Ark. 187, 380 S.W.3d 918. Furthermore, the statements contained in the report were corroborated at trial through the direct testimony of those interviewed. This court has held that unless an appellant demonstrates prejudice accompanying error, we will not reverse. House v. Volunteer Transp., Inc., 365 Ark. 11, 223 S.W.3d 798 (2006). Accordingly, I concur.